DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 01/28/2021. Claims 1-10 are pending in this application. Claims 1-4 and 6-10 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a dividing plenum wall dividing said TVMC from said product storage chamber to thermally isolate said product storage chamber” in lines 18-19 which is unclear and renders the claim indefinite. It is unclear how the dividing plenum wall can thermally isolate the TVMC from the product storage chamber since there would be no heat transfer from the evaporator to the product storage chamber if the TVMC is thermally isolated from the product storage chamber which 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (2013/0000336, previously cited and applied) in view of Farrar et al. (2013/0048647, previously cited and applied), NPL (Non-Patent Literature “Centers for Disease Control and Prevention Epidemology and Prevention of Vaccine-Preventable Diseases, 13th Edition, previously cited and applied), Funami et al. (2005/0226735, previously cited and applied) and Ando et al. (JP10-185397A, previously cited and applied).
Regarding claim 1, Hagiwara discloses a refrigeration defrost system for a refrigerator (1) wherein said defrost system is used for storage of vaccines or other products having such low temperature storage requirements (paragraph [0009]), said defrost system comprises: 

a condenser (21) having metal tubing (see figure 1); 
a compressor (11); 
an evaporator (23) having metal tubing (see figure 1); 
wherein said evaporator (23) further having fins for heat transfer (the Office taken an Official Notice that it is well-known in the art that that an evaporator includes fins for enhance heat transfer) and an integrated heating element (12) and an expansion device (22; see figure 1), wherein said evaporator (23) is positioned in an evaporator chamber (see figure 1); 
when said heating element (12) of said evaporator (23) becomes hot when subjected to an electrical current (the electric heater 12 required electrical current to operate); 
a product storage chamber (the space between the door and the partition wall 31) for storing vaccines or other products having low temperature storage requirements (paragraph [0009]); 
a fan (32); and 
wherein the volume of said product storage chamber (the space between the door and the partition wall 31) to the volume of said TVMC and wherein the volume of the product storage chamber relative to said thermal reservoirs total latent heat ratio is certain ratio; and wherein the temperature of said product storage chamber maintains a 
However, Hagiwara fails to disclose the metal tubing of the condenser ranging in length from 180 to 240 inches; the compressor is a hermetically sealed compressor; the metal tubing of the evaporator ranging in length of 80 to 160 inches; the fan is an axial airflow induction fan; a temperature variance moderation chamber (hereinafter TVMC); a dividing plenum wall dividing said TVMC from said product storage chamber to thermally isolate said product storage chamber, wherein the evaporator chamber is separated from the product storage chamber by the TVMC; a plurality of thermal reservoirs and wherein the volume of said product storage chamber to the volume of said TVMC has a range from 3 to 5.5; and wherein the volume of the product storage chamber relative to said thermal reservoirs total latent heat ratio has a tolerance zone of 0.1 to 1.5 (in3/J/g); and wherein the temperature of said product storage chamber maintains a temperature of -58 degrees Centigrade and -15 degrees Centigrade during the defrost cycle of the refrigerator.

    PNG
    media_image1.png
    768
    621
    media_image1.png
    Greyscale

Farrar teaches a temperature controlled container comprises a product storage chamber, a temperature variance moderation chamber, an evaporator chamber and a dividing plenum wall (see annotated figure above). The dividing plenum wall dividing said TVMC from said product storage chamber to thermally isolate said product storage chamber, wherein the evaporator chamber is separated from the product storage chamber by the TVMC (see annotate figure above); Wherein the TVMC includes a plurality of thermal reservoirs (phase change plate 112) for evaporator (800 and 900; see annotated figure above and figure 13 of Farrar). Wherein the volume of said product storage chamber to the volume of said TVMC has a certain range (see annotated figure above); and wherein the volume of the product storage chamber relative to said thermal 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to incorporate the claimed chamber partition configuration with a dividing plenum wall and the thermal reservoirs as taught by Farrar such that the TVMC is divided from product storage chamber and the evaporator chamber is separated from the product storage chamber by the TVMC in order to provide different chambers with different temperature for different products.
Though Hagiwara fails to explicitly disclose the volume of said product storage chamber to the volume of said TVMC has a range from 3 to 5.5; and volume of the product storage chamber relative to said thermal reservoirs total latent heat ratio has a tolerance zone of 0.1 to 1.5 (in3/J/g) however, since Hagiwara as modified discloses the product storage chamber and the TVMC chamber (see annotated figure above), the evaporator (23) and the thermal reservoirs (112, Farrar) cools the chambers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the claimed volume ratio range from 3 to 5.5 for chambers and claimed ratio has tolerance zone of 0.1 to 1.5 (in3/J/g) for latent heat can be achieved by optimization of ranges through routine experimentation (see MPEP 2144.05 II-A).

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to try to operate the system at the claimed temperature range as taught by NPL in order to obtain the predictable result which to ensure the quality of the vaccine during storing (see MPEP 2143 section E).
Funami teaches a compressor is a hermetically sealed compressor used for refrigeration system (paragraph [0001]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to substitute the compressor of Hagiwara with a hermetically sealed compressor as taught by Funami in order to reduce noise (see MPEP 2143 section B).
Ando teaches a refrigerator warehouse comprises a fan which is an axial airflow induction fan (3B; see figure 2).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hagiwara to substitute the fan of Hagiwara with an axial airflow induction fan as taught by Funami in order obtain a predictable result which is to circulate airflow in the chambers (see MPEP 2143 section B).
MPEP 2144.04(IV)(A).      
Regarding claim 2, Hagiwara as modified discloses said TVMC (see figure 2 of Farrar) further comprises a dividing plenum wall (see annotated figure above, Farrar); a plurality of integrated clips and a plurality of vents (31a and 31b, Hagiwara) positioned to induce convection and sized to optimize thermal transfer to said plurality of said thermal reservoirs (33; see figure 1 of Hagiwara and figure 2 of Farrar).
However, Hagiwara fails to disclose a plurality of integrated clips positioned to induce convection and sized to optimize thermal transfer to said plurality of said thermal reservoirs.
Farrar teaches a plurality of integrated clips (flapper valve 115) positioned to induce convection and sized to optimize thermal transfer to said plurality of said thermal reservoirs (112; paragraph [0055]; see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of 
Regarding claim 3, Hagiwara as modified discloses said TVMC (see figure 2 of Farrar) is adjacent to said product storage chamber (the chamber between the door 4 and wall 31, Hagiwara).
Regarding claim 4, Though Hagiwara fails to explicitly disclose said axial induction fan is approximately 3.5 inches in diameter however, it would have been obvious matter of design choice to modify the fan to the claimed 3.5 inches diameter since applicant fails to provide the advantage of having the claimed diameter would solve any particular problem See MPEP 2144.04(IV)(A). 
Regarding claim 5, Hagiwara fails to disclose the plurality of thermal reservoirs is four. However, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed four thermal reservoirs can be achieved by duplication parts in order to enhance heat transfer capacity of the refrigeration system (see MPEP 2144.04 VI-B).

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments on the Remarks filed on 01/28/2021 have been fully considered but they are not persuasive.
Applicant argues in paragraph 1 on page 8 that “Hagiwara even when taken in combination with Farrar fails to disclose or suggest the refrigeration system having structural elements claimed, including the TVMC, as well as a dividing plenum wall dividing said TVMC from said vaccine storage compartment to thermally isolate said vaccine storage compartment and the evaporator being disposed in an evaporator chamber that is separated from the product storage chamber by the temperature variation moderation chamber. There is no suggestion whatsoever of this arrangement in Hagiwara, Farrar, NPL, Funami and/or Ando. Accordingly, Hagiwara, Farrar, NPL, Funami and/or Ando fail to disclose or suggest all of the limitations of independent claim 1” however, the Office respectfully disagrees. As shown in the annotated figure above, Farrar teaches the argued limitation that a dividing plenum wall dividing said TVMC from said vaccine storage compartment to thermally isolate said vaccine storage compartment and the evaporator being disposed in an evaporator chamber that is separated from the product storage chamber by the temperature variation moderation chamber. By incorporating the claimed dividing plenum wall and the chamber configuration of Farrar into Hagiwara, system of Hagiwara would be modified to arrive the claimed and argued limitations. Therefore, applicant’s argument is not persuasive.
Applicant argues in the last paragraph on page 8 to paragraph 1 on page 9 that “The explanation does not point to how the structure of Farrar would be incorporated into Hagiwara and does not point to anything in the prior art to support the reasoning provided for the modification. Hagiwara and Farrar have significantly different In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Hagiwara discloses the product storage chamber (the space between the door and the partition wall 31) and the evaporator chamber (the space which associated with the evaporator 23; see figure 1). Farrar teaches the product storage chamber, the temperature variance moderation chamber, the evaporator chamber and the dividing plenum wall (see annotated figure above). Wherein the dividing plenum wall dividing said TVMC from said product storage chamber to thermally isolate said product storage chamber, wherein the evaporator chamber is separated from the product storage chamber by the TVMC (see annotate figure above). Farrar teaches the claimed dividing wall and chamber configuration. By incorporating the teaching of Farrar into the system of Hagiwara, The storage chamber 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763